      Case 3:19-cv-00336-DCG-ATB Document 40 Filed 12/14/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 NOE DE JESUS ORTIZ VILLAGRAN,                    §
                                                  §
               Plaintiff,                         §
 v.                                               §
                                                  §          EP-19-CV-00336-DCG-ATB
 COUNTY OF EL PASO, TEXAS, and the                §
 UNITED STATES OF AMERICA,                        §
                                                  §
               Defendant.                         §

                                   SCHEDULING ORDER

      Pursuant to Federal Rule of Civil Procedure 16, the Court issues the following
Scheduling Order.

                            A.     DEADLINES AND SETTINGS

 1      January 13, 2021         A report in compliance with Local Rule CV-88(b) shall be
                                 filed with the Court.

 2      February 12, 2021        The parties asserting the claims for relief shall submit a written
                                 offer of settlement to opposing parties. Each opposing party
                                 shall respond, in writing, within fourteen (14) days after the
                                 submission of the settlement offer.

 3      March 14, 2021           The parties shall file all motions to amend or supplement
                                 pleadings or to join additional parties with the Court. The
                                 parties are advised that all pleadings, including those removed,
                                 shall comply with Fed. R. Civ. P. 8. Any response to an
                                 amended pleading shall be filed within the longer of either the
                                 time remaining for response to the original pleading or
                                 fourteen (14) days after service of the amended pleading.

 4      April 13, 2021           All parties asserting claims for relief shall FILE their
                                 designation of testifying experts with the Court, including the
                                 names of the designated experts, and shall SERVE on all
                                 parties, but not file, the materials required by Fed R. Civ. P.
                                 26(a)(2)(B). All designations of rebuttal experts shall be filed
                                 within fifteen (15) days of receipt of the report of the opposing
                                 expert.

 5      May 13, 2021             Parties resisting claims for relief shall FILE their designation
                                 of testifying experts with the Court, including the names of the
                                 designated experts, and shall SERVE on all parties, but not
      Case 3:19-cv-00336-DCG-ATB Document 40 Filed 12/14/20 Page 2 of 4



                                   file, the materials required by Fed. R. Civ. P. 26(a)(2)(B). All
                                   designations of rebuttal experts shall be filed within fifteen
                                   (15) days of receipt of the report of the opposing expert.

 6         An objection to the reliability of an expert’s proposed testimony under Fed. R. Evid.
           702 shall be made by motion, specifically stating the basis for the objection and
           identifying the objectionable testimony, within thirty (30) days of receipt of the
           written report of the expert’s proposed testimony, or within thirty (30) days of the
           expert’s deposition, if a deposition is taken, whichever is later.

 7         July 12, 2021           The parties shall complete all fact and expert discovery,
                                   including any supplementation of disclosures and responses
                                   under Federal Rule of Civil Procedure 26. Counsel may by
                                   agreement continue discovery beyond the deadline, but there
                                   will be no intervention by the Court except in extraordinary
                                   circumstances, and no trial setting will be vacated because of
                                   information obtained in post-deadline discovery.

 8         July 12, 2021           All motions to continue the trial date shall be filed. Any such
                                   motions shall include detailed grounds for the requested delay
                                   and shall note the number and dates of prior motions to
                                   continue the trial date that the Court has granted.

 9         July 26, 2021           The parties shall file all discovery-related motions.

 10        September 10, 2021      All dispositive motions shall be filed. Dispositive motions as
                                   defined in Local Rule CV-7(c) and responses to dispositive
                                   motions shall be limited to twenty (20) pages in length.
                                   The Deadlines to file responses and reply are governed by
                                   Local Rule CV-7(e)(2) and (f)(2) respectively. The proximity
                                   of the trial setting limits the Court’s discretion in granting
                                   motions to continue beyond this deadline.

                                   The parties must comply with this Court’s “Standing Order
                                   Regarding Motions for Summary Judgment.”1 A non-
                                   compliant motion or responsive brief may be summarily
                                   terminated or stricken by the Court.

 11        October 22, 2021        The parties shall conclude the dispute resolution process they
                                   have selected.

 12        November 5, 2021        The parties shall file a final report, see Local Rule CV-88(i),
                                   indicating that they have complied with the dispute resolution
                                   process requirement, a notice of outcome, the method of ADR,
                                   and whether the case has settled.

       1
         See https://www.txwd.uscourts.gov/judges-information/standing-orders/ (click “El Paso
Division,” and then look under “U.S. District Judge Guaderrama”).

                                                 -2-
      Case 3:19-cv-00336-DCG-ATB Document 40 Filed 12/14/20 Page 3 of 4




 13     January 20, 2022, at 2:00 p.m. – This case is set for a final pretrial conference
        pursuant to Federal Rule of Civil Procedure 16 in Courtroom Number 322, on the
        Third Floor of the United States Courthouse, 525 Magoffin Avenue, El Paso, Texas.

        The Court may consider and take appropriate action on any of the matters itemized in
        Local Rule CV-16(e)‒(f). In addition, the Court will address the parties’ preparations
        for trial, discuss courtroom decorum, and resolve any pending matters.

        Notwithstanding the provisions of Local Rule CV-16(e), each party must serve and file
        the information provided for in Local Rule CV-16(e) at least twenty-one (21) days
        before the scheduled date for the final pretrial conference.

 14     January 31, 2022, at 9:00 a.m. – This case is set for JURY TRIAL in Courtroom
        Number 322, on the Third Floor of the United States Courthouse, 525 Magoffin
        Avenue, El Paso, Texas. Plaintiff’s claims against Defendant United States will be
        tried to the bench.

 15     This case is SET for a DOCKET CALL on a RECURRING BASIS at 10:00 am on
        the first Wednesday of March, June, September, and December of each calendar
        year—until (a) the case is settled or otherwise resolved, and the parties filed
        appropriate notice consistent with the order provided below or (b) trial. The parties
        need not attend the first docket call, if it falls within 60 days of the date of this Order.

        The Docket Call will be held in Courtroom Number 322, on the Third Floor of the
        United States Courthouse, 525 Magoffin Avenue, El Paso, Texas. At the Docket Calls,
        all parties MUST APPEAR in person or by and through their counsel. The Court
        does NOT permit telephonic appearances at any hearing or docket call.

                   B.     ADDITIONAL INSTRUCTIONS AND ORDERS

        Unless otherwise directed in a future Order of this Court, all other deadlines, not mentioned
herein, are governed by the Local Rules of this District and the Federal Rules of Civil Procedure.

       In the event that any of above deadlines falls on a weekend or Court holiday, the deadline
is modified to be the next Court business day.

       Counsel are ordered to file a written motion of any conflict with the above scheduled trial
date within ten (10) days of the date of this order. Failure to comply with this requirement will
waive any continuance based upon a conflict in trial schedules.

       Scheduling Order Modification: Only changes to the items numbered 8, 9, 10, 13, 14,
and 15 above require leave of Court and will be considered following an appropriate motion;
however, the parties are required to file notice with the Court indicating the deadlines of any
mutually agreed changes to the items numbered above. A change in any deadline contained herein
will not extend any other deadlines unless those deadlines are specifically extended by order of
the Court.


                                                 -3-
      Case 3:19-cv-00336-DCG-ATB Document 40 Filed 12/14/20 Page 4 of 4



         Notice of Settlement and Dismissal Papers: If the parties reach a settlement or otherwise
resolve the case, the parties MUST PROMPTLY FILE a written notice, apprising the Court of
their settlement or resolution, and if they require additional time (not exceeding 30 days, unless
good cause is shown) to file dismissal papers, advising the Court by when, they expect to file such
papers. To the extent the parties are unable to file dismissal papers by at least 30 days before
trial, they MUST FILE a motion to vacate trial setting, stating why they are unable to file dismissal
papers by that time.

       So ORDERED and SIGNED this 14th day of December 2020.




                                                  ANNE T. BERTON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                -4-
